DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I (claims 1-11) in the reply filed on 6/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 4/18/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/18/2022 is partially withdrawn.  Claims 12-18, directed to a method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. The requirement for restriction is maintained with regard to claims 19-29 (these claims are canceled by examiner’s amendment below).
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andre Theriault on 8/8/2022.
The application has been amended as follows: 
IN THE CLAIMS:

9. The method of claim 1, wherein the common flow divider valve is a spool valve. 
11. The method of claim 10, comprising, while supplying fuel to the first fuel manifold, reducing the fuel supply pressure [[of]] or flow to the common flow divider valve to cause the pressurized gas to be supplied to the second fuel manifold. 
12. A method of operating a multi-engine power plant of an aircraft, the multi-engine power plant including a first gas turbine engine (FGTE) and a second gas turbine engine (SGTE), the FGTE and SGTE being drivingly connected to a common load, the method comprising: 
operating the FGTE and the SGTE to drive the common load, wherein operating the SGTE includes supplying fuel to a combustor of the SGTE by supplying fuel to a first fuel manifold and a second fuel manifold of the SGTE via a common flow divider valve; and
while operating the FGTE and supplying fuel to the combustor of the SGTE by supplying fuel to the first fuel manifold of the SGTE via the common flow divider valve: 
stopping supplying fuel to the second fuel manifold of the SGTE via the common flow divider valve, and 
supplying pressurized gas to the second fuel manifold of the SGTE via the common flow divider valve to flush fuel in the second fuel manifold into the combustor of the SGTE. 
15. The method of claim [[13]] 14, comprising charging the reservoir with air pressurized by a compressor of the SGTE before supplying the pressurized air to the second fuel manifold of the SGTE. 
16. The method of claim [[13]] 14, comprising charging the reservoir with air pressurized by a compressor of the FGTE before supplying the pressurized air to the second fuel manifold of the SGTE. 
18. The method of claim 12, comprising, while supplying fuel to the first fuel manifold of the SGTE, reducing a fuel supply pressure or flow to the common flow divider valve to cause both the stopping supplying fuel to the second fuel manifold of the [[SGTE;]] SGTE and the supplying pressurized gas 
19. - - CANCELED - - 
20. - - CANCELED - - 
21. - - CANCELED - - 
22. - - CANCELED - - 
	23. - - CANCELED - - 
24. - - CANCELED - - 
25. - - CANCELED - - 

26. - - CANCELED - - 
27. - - CANCELED - - 
28. - - CANCELED - - 
29. - - CANCELED - - 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 12, the prior art fails to teach, in combination with the other limitations of the respective independent claims, flushing fuel in the second fuel manifold into the combustor by supplying pressurized gas to the second fuel manifold via the common flow divider valve (as recited in claim 1) or supplying pressurized gas to the second fuel manifold of the SGTE via the common flow divider valve to flush fuel in the second fuel manifold into the combustor of the SGTE (as recited in claim 12).
The closest prior art is Chalaud 20160298850.  Chalaud teaches two manifolds supplied with fuel via a common flow divider valve (connected via 11 and 12 to valve 2).  Chalaud further teaches stopping supplying fuel to one manifold while flushing fuel from the other manifold (paras. [0109]-[0111]).  The purged fuel, however, is drained from the manifold through valve 2 into line 14 and is not flushed into the combustor using pressurized gas (para. [0111]).  Kervistin 20090071119 teaches flushing fuel into a combustor using pressurized gas (from air tank 11; para. [0034]).  Kervistin, however, connects the purge air lines to the nozzles downstream from manifolds and the fuel feed device (24; para. [0033]).  Futa 20030233823 teaches purging a primary manifold using pressurized air to expel fuel into the combustor (Fig. 1, para. [0024]), but the embodiment to which this applies does not supply fuel to both manifolds (23, 25) via a common flow divider valve (valve 35 only supplies manifold 25).  Futa’s Fig. 5 embodiment supplies fuel to both manifolds via a common flow divider valve (59), but only purges fuel on shutdown via draining, rather than using pressurized air (via line 39, described for Fig. 1 embodiment and functions identically in Fig. 5 embodiment; paras. [0023] & [0024]).  Given that Futa’s Fig. 5 embodiment drains purged fuel via line 39 back to fuel supply 31, there is no valve structure in valve 59 which would permit selective pressurized fuel purging of a single manifold while maintaining fuel flow to the other manifold for combustion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741